Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.         An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
            This Examiner’s amendment is initiated to convert dependent claim 4 into an 
independent claim and cancel claim 1 in which its rejection was affirmed by the 
Patent Trail and Appeal Board. An authorization for this Examiner’s amendment is 
not needed, since the rejection of claim 4 was reversed by the Patent Trail and 
Appeal Board and Examiner can convert claim 4 into an independent claim. See
 page 7 of the Patent Board Decision mailed on 06/30/2022; and Section I (No 
Claims Stand Allowed) of 1214 (Procedure Following Decision by Board) in MPEP. 

 In the claims:   
          Claim 1 has been cancelled. 

          In claim 4; lines 2-7; “The table saw of claim 1, where the latch includes a 
bracket mounted to the table, where the insert has an underside, and where the 
insert includes a component extending from the underside to engage the bracket 
when the front end of the insert is pressed down into the opening, where the first 
edge is part of the component, and where the second edge is part of the bracket.” 
has been changed to 

             --A table saw comprising: 
             a table having an opening; 
             a substantially planar, circular blade configured to extend at least partially above the table through the opening; 
             an insert configured to fit within the opening, where the insert has a front end, and where the insert includes a first edge; and 
            a latch to hold down the front end of the insert mechanically, where the latch includes a second edge, where the first edge and the second edge overlap automatically when the front end of the insert is pressed down into the opening, and where the overlapping of the first edge and the second edge holds down the front end of the insert mechanic, where the latch includes a bracket mounted to the table, where the insert has an underside, and where the insert includes a component extending from the underside to engage the bracket when the front end of the insert is pressed down into the opening, where the first edge is part of the component, and where the second edge is part of the bracket.--.

Reasons for Allowance              
        Claim 4 is allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the latch includes a bracket mounted to the table, where the insert has an underside, and where the insert includes a component extending from the underside to engage the bracket when the front end of the insert is pressed down into the opening, where the first edge is part of the component, and where the second edge is part of the bracket, in combination with other limitations set forth in claim 4.  

            Regarding claim 4, Packard et al. (3,269,433) and Unterfranz (2,786,500), as applied to the rejection of the claims in the Final Rejection mailed on 03/09/2022, fail to teach the above-mentioned limitations. See pages 5-7 of the Patent Board Decision mailed on 06/30/2022.
            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 4.   
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 11, 2022